  Case 1:18-cr-00633-ERK Document 23 Filed 01/18/19 Page 1 of 1 PageID #: 108

                                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK



      UNITED STATES OF AMERICA
                                                                 APPLICATION AND
                                                                 ORDER OF EXCLUDABLE DELAY
                      -V-

                                                                      Case No.
                                                                            |  ,[



         Thg United States of America and the defendant hereby jointly request that the time period from
         if12/1^             to      7-0( f^ be excluded from the cornputatipn of the time period within which
        ( )       an information or indictment must be filed, or(XW)
        (l/)      trial of the charges against defendant must commence,(XC)

The parties seel^e exclusion ofthe foregoing period because
          (i/j they are engaged in plea negotiations, which they believe are likely to result in a disposition of this
case without trial, and they require an exclusion oftime in order to focus efforts on plea negotiations without the risk
that they would not, despite their diligence, have reasonable time for effective preparation for trial,
        ()         they need additional time to prepare for trial due to the complexity of case,
        ( )                                                                                                           •

         The defendant states that he/she has been frilly advised by counsel of his/her rights guaranteed under the
Sixth Amendment to the Constimtion; the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-74; the plan and rules of
this Court adopted pursuant to^at Act; and Rule 50(b)ofthe Federal Rules ofCriminal Procedure. The defendant
understands that he/she has^ight to be tried before a jury within a specified time not counting periods excluded.


Defendant                                                        For U.S. Attorney, E.D.N.Y.


Counsel fot J7efendant



         The Joint application of the United States of America and the defendant having been heard at a proceeding
on the dale below, the time period from/2^^2^                    to                                is hereby excluded in
computing the time within which( )an information or indictment must be filed or           trial must commence. The
Court finds that this exclusion of time serves the ends ofjustice and outweigh the interests of the public and the
defendant in a speedy trial for the reasons discussed on the record and because
        ( ) given the reasonable likelihood that ongoing plea negotiations will result in a disposition ofthis case
without trial, the exclusion oftime will allow all counsel to focus their efforts on plea negotiations without the risk
that they would be denied the reasonable time necessary for effective preparation for trials taking into account the ^
exercise of due diligence.




         SO ORDERED.


Dated: Brooklyn, N.Y
                                                                        s/ Roanne Mann

                                                                          United States Magistrate Judge
